              Case 2:19-cv-01296-MJP Document 122 Filed 05/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           JAYAKRISHNAN K.. NAIR, et al.,                   CASE NO. C19-1296 MJP

11                                   Plaintiffs,              ORDER RESCINDING DISMISSAL
                                                              OF PLAINTIFF RAJAKUMARI
12                   v.                                       SUSHEELKUMAR

13           CHANNA COPELAND, et al.,

14                                   Defendants.

15

16           On May 18, 2020, the Court entered an order dismissing Plaintiff Rajakumari

17   Susheelkumar from the above-entitled matter for failure to maintain a valid mailing address in

18   the court record. Dkt. No. 121. On May 20, 2020, the Clerk’s Office received an email from

19   Mr. Susheelkumar explaining that the inability to deliver correspondence from the Court had

20   been the result of difficulties that the postal system in India was experiencing in the wake of the

21   global pandemic. Mr. Susheelkumar requested that he be reinstated as a plaintiff and registered

22   for electronic receipt of all court filings.

23

24


     ORDER RESCINDING DISMISSAL OF PLAINTIFF RAJAKUMARI SUSHEELKUMAR - 1
              Case 2:19-cv-01296-MJP Document 122 Filed 05/21/20 Page 2 of 2



 1          IT IS ORDERED that the order dismissing Rajakumari Susheelkumar as a plaintiff in this

 2   matter is RESCINDED; Mr. Susheelkumar is reinstated as a plaintiff in C19-1296MJP.

 3          IT IS FURTHER ORDERED that Mr. Susheelkumar file for electronic registration

 4   within five days of the date of this order.

 5          IT IS FURTHER ORDERED that Mr. Susheelkumar provide the Clerk’s Office with a

 6   valid mailing address within ten days of the date of this order.

 7

 8          The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

 9          Dated May 21, 2020.

10

11
                                            A
                                            Marsha J. Pechman
                                            United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RESCINDING DISMISSAL OF PLAINTIFF RAJAKUMARI SUSHEELKUMAR - 2
